Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 12 of April 2022.
Claims 1, 5, 9, 17 and 20 have been amended.
Claims 2, 4, 5, 11, 18 and 19 have been cancelled.
Claims 24-25 have been added.
Claims 1, 6-10, 13-15, 17 and 20-25 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.  

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the claims do not recite an abstract idea as the claimed processes of
"assigning a time value" to task categories that each include "estimates of an amount of time required to review a corresponding task category," and both providing and updating a UX interface "in response to the user reviewing a task from a task category" is therefore clearly not abstract. Examiner respectfully disagrees.  Step two of the Alice test is a two-prong test, where Prong I analyzes whether the claims recite an Abstract Idea, Law of Nature, or Natural Phenomenon.  Assigning a time required to review a task (i.e. a deadline) is not a problem rooted in computing technology, in fact it has been conducted by humans well before the invention of computers and/or the internet and therefore falls within the enumerated groupings of abstract ideas “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions”.  Lastly, the amended portion rolled up from the former claim 2 falls within Mathematical Concepts as it claims the use of a naive Bayes text classification tool. The UX/GUI is described at a high level of generality further narrowing the abstract idea . The GUI simply outputs the results. The Manual of Patent Examining Procedure (MPEP) guides: “where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.” MPEP § 2111.05 (III). And “the nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.” Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) ( precedential). These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Therefore the claim remains an abstract idea merely applied by a computer. Accordingly, the claim recites an abstract idea.
	Applicant asserts that it is clear that the claimed approach enhances user task planning in a practical manner, providing updated "displayed time values in the overview and an associated thumbnail window [in response to the user reviewing a task from a task category]." Applicant adds features to the independent claims to recite a particular approach for identifying actionable items based on email sentences. The technical solution to the technical problem of identifying actionable items in email sentences concretely integrates any alleged judicial exception into a practical application. Examiner respectfully disagrees. Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  



35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103 obviousness rejection, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection. Applicant initially notes that Verma focuses on detecting phishing in emails, which frequently include multiple sentences.  Applicant's claimed approach relates to classifying email sentences on an individual basis ("for a given new sentence (A)"). Even further, Applicant's claimed approach recites "if a probability of B being actionable is greater than B being not actionable and the probability of B being actionable is above a threshold, classifying A as being actionable." (Claims 1, 9 and I ?)(emphasis added). Verma, for example at para. 108, simply describes calculating keywords for emails having a threshold number of distinct words ( 10+) and otherwise, searching a domain (for emails having fewer than ten distinct words). This simplistic calculation in Verma is applied to an entire email, which can include multiple sentences. Additionally, Verma does not consider distinct actionable probabilities in addition to a threshold; it simply compares a number of distinct words (in an entire email) to a threshold.

Claim Interpretation
Examiner notes that the system is defined by the computer system. The client agent is not recited within the scope of claimed system therefore “the processor located at a client agent on a mobile device, the client agent obtaining policies from a gateway server connected with a set of enterprise resources and configured to control behavior of a set of managed applications on the mobile device, the set of managed applications including a mail application with a background  network access mechanism allowing the mail application to access an exchange server in the set of enterprise resources over a period without requiring a full access gateway login” is provided limited patentable weight.  Lastly, even if these computing elements were included as additional elements under 2A Prong II, they are generally linking the computing elements to a field of use and therefore remains an abstract idea.

35 USC § 103
Allowable Subject Matter
The prior art of record most closely resembling the applicant’s claimed invention includes Dollens (US 20070112612), Itani et. al. (US 20150170107), Singh et. al. (US 20140035949), and Verma et. al. (US 20160344770).
Dollens teaches a time management tool for business objectives, business practices and personal objectives that is played like a game but functions as time management tool. The method and system includes selecting via an application one or more non-game tasks that need to be completed during a pre-determined amount of time. The one or more selected non-game tasks are associated with one or more graphical game entities. Events are periodically provided encouraging completion of the one or more selected non-game tasks via the one or more graphical game entities (i.e. GUI). Game points for completing all or a portion of the one or more selected non-game tasks. The game points include a measure of productivity for completing all or a portion of the one or more selected non-game tasks. Game points are displayed indicating how time spent on the one or more selected non-game tasks was utilized. The method and system functions as a time management tool but is interactively played as a game. 
Itani teaches a separate rate of task completion is computed for each grouping of tasks of a common task type in the set of tasks scheduled for an end user for a first time period, each separate rate of task completion is applied to a corresponding grouping of tasks of a common task type in the set of tasks scheduled for the end user for the second time period to produce separate expected times to complete the grouping of tasks of each common task type, and the expected times to complete all groupings of tasks for all common task types are summed to determine whether or not the set of tasks scheduled for the end user of the second time period cannot be completed by the end user during the second time period.  
Singh teaches a flow diagram of a method for adding calendar entries in a mobile device, where correlations and entities are inferred from the extracted data and entries for a set of applications. Using the previous example, if the applications consist of a calendar application, an email application and a contacts application, the inferring step will, using the other signals previously mentioned, extract calendar entries, compare meeting times with those mentioned in emails, compare calendar entry subjects with the email subjects, extract the contact details of contacts as entities involved in the email thread, and the like. Further, the inferring step may involve determining the sender of the correlated emails to establish a further basis for semantic correlation. Frequency of emails, meetings or the like, with a particular contact is also stored by the method during this inferring step. 
Verma teaches a comprehensive scheme to detect phishing emails using features that are invariant and fundamentally characterize phishing which is done by the combinations of text analysis, header analysis, and link analysis, and these embodiments operate between a user's mail transfer agent and mail user agent. The inventive embodiment, PhishNet-NLP™, utilizes natural language techniques along with all information present in an email, namely the header, links, and text in the body. The inventive embodiment, PhishSnag™, uses information extracted from the embedded links in the email and the email headers to detect phishing. The inventive embodiment, Phish-Sem™ uses natural language processing and statistical analysis on the body of labeled phishing and non-phishing emails to design four variants of an email-body-text only classifier. The inventive scheme is designed to detect phishing at the email level.
None of the above prior art explicitly teaches "monitoring user activities on the UX interface and, in response to the user reviewing a task from a task category, updating the displayed time values in the overview and an associated thumbnail window, 	wherein action items are identified using a naive Bayes text classification to classify email sentences as actionable or not actionable, wherein the email sentences are classified by: for a given new sentence (A), removing unimportant words to obtain a new sentence (B), if a probability of B being actionable is greater than B being not actionable and the probability of B being actionable is above a threshold, classifying A as being actionable, wherein user mentioned emails specify the user in a subject or body of the email” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1, 6-10, 13-15, 17 and 20-25 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-10, 13-15, 17 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…and configured to perform a method for facilitating task planning of a current day for a user, the method including: grouping enterprise data for a user into a set of task categories, wherein the enterprise data includes email data and calendar data received from the mail application, wherein the set of task categories include: a first task category involving action items, a second task category involving priority emails, a third task category involving user mentioned emails, and a fourth task category involving upcoming meetings; assigning a time value to each task category, wherein each time value estimates an amount of time required to review a corresponding task category; Serial No. 16/742,5372…an overview showing the time value for each task category and a remaining production time for a current time period, …for each task category, …showing an associated time value and a number of tasks: monitoring user activities…and, in response to the user reviewing a task from a task category, updating the displayed time values in the overview and an associated thumbnail window, wherein action items are identified using a naive Bayes text classification to classify email sentences as actionable or not actionable, wherein the email sentences are classified by: for a given new sentence (A), removing unimportant words to obtain a new sentence (B), if a probability of B being actionable is greater than B being not actionable and the probability of B being actionable is above a threshold, classifying A as being actionable, wherein user mentioned emails specify the user in a subject or body of the email”.  Claims 9 and 17 recite similar limitations as claim 1 and therefore it recites an abstract idea.
More specifically, claims 1, 6-10, 13-15, 17 and 20-25 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” because the claimed elements describe monitoring user activities and associated with grouped tasks and “Mathematical Concepts”, specifically “mathematical calculations” such as the use of Naïve Bayes for text classification and the calculation of the probability that a sentence B is actionable or not as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 6-8, 10, 13-15, 17, and 20-25 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 9, and 17 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1, 9, and 17 recite additional elements “a memory”, “a processor” coupled to the memory generating a “user experience (UX) interface” on “a client device”, and a “thumbnail window”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea.
	With respect to step 2B, claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a memory”, “a processor” coupled to the memory generating a “user experience (UX) interface” on “a client device”, and an associated “thumbnail window”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶20 “Referring to Figure 1, an illustrative computing system 10 is shown that includes a day planner system 18 that analyzes email data 44, calendar data 46 and other enterprise data (e.g., contacts, etc.) associated with a user, and generates a user experience (UX) interface 40 for the user on a client device 42, such as a smartphone, desktop, laptop, etc.
As a result, claims 1, 9, and 17 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 6-8, 10, 13-15, 17, and 20-25 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        06/14/2022